In a proceeding under section 475 of the Judiciary Law to fix the compensation to which respondent is entitled as an attorney, order of reference modified by providing further that the official referee shall take testimony as to any charges of improper conduct on the part of respondent which are material to the issue of the amount of compensation to which respondent is entitled. The modification is conditioned, however, upon the service by appellant, within five days after the service of a copy of the order to be entered hereon, of a bill of particulars of the charges, which shall state the following: The particular fees which are claimed to be excessive; what fees were obtained by misrepresentation or fraud, and the nature of the misrepresentation or fraud in each instance; the particular acts of negligence or improper conduct charged against respondent in connection with the separation action; the specific papers which respondent fraudulently induced appellant to sign, and the nature of the fraud in each case; and what litigations were instigated by respondent. If the foregoing bill of particulars be served as directed, the order is modified as hereinbefore provided, and as so modified affirmed, without costs; otherwise the order is affirmed, with ten dollars costs and disbursements to respondent. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Glose, JJ., concur.